Title: 1771. April 16. Tuesday Evening.
From: Adams, John
To: 


       Last Wednesday my Furniture was all removed to Braintree. Saturday, I carried up my Wife and youngest Child, and spent the Sabbath there, very agreably. On the 20th. or 25th. of April 1768, I removed into Boston. In the 3 Years I have spent in that Town, have received innumerable Civilities, from many of the Inhabitants, many Expressions of their good Will both of a public and private Nature. Of these I have the most pleasing and gratefull Remembrance. I wish all the Blessings of this Life and that which is to come, to the worthy People there, who deserve from Mankind in general much better Treatment than they meet with. I wish to God it was in my Power to serve them, as much as it is in my Inclination.—But it is not.—My Wishes are impotent, my Endeavours fruitless and ineffectual, to them, and ruinous to myself. What are to be the Consequences of the Step I have taken Time only can discover. Whether they shall be prosperous or Adverse, my Design was good, and therefore I never shall repent it.
       Monday Morning, I returned to Town and was at my Office before Nine, I find that I shall spend more Time in my Office than ever I did. Now my family is away, I feel no Inclination at all, no Temptation to be any where but at my Office. I am in it by 6 in the Morning—I am in it, at 9 at night—and I spend but a small Space of Time in running down to my Brothers to Breakfast, Dinner, and Tea.
       Yesterday, I rode to Town from Braintree before 9, attended my Office till near two, then dined and went over the ferry to Cambridge, attended the House the whole Afternoon, returned, and spent the whole Evening in my Office, alone—and I spent the Time much more profitably, as well as pleasantly, than I should have done at Clubb. This Evening is spending the same Way. In the Evening, I can be alone at my Office, and no where else. I never could in my family.
      